DETAILED ACTION
This office action is in response to communication filed on 3/26/2021.
Claims 1-20 are being considered on the merits.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
The amendment filed 3/26/2021 has been entered. Claims 1-20 remain pending in the application. 
Response to Arguments
Regarding the rejection of claims 1, 8, and 15 under 35 USC 103:
Applicant’s arguments with respect to said claims have been considered but are moot because the arguments do not apply to the present combination of references being used in the current rejection.  
The examiner now uses Min (US 20190019517 A1) in addition to Rutherford (US 20180113675 A1) in view of Lee (US 20160261582 A1) in further view of Moffat (US 20160044429 A1) to teach the limitations of claims 1, 8, and 15. Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18 are now rejected in light of applicant’s amendments under 103 over Rutherford in view of Lee and Moffat in further view of Min.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/2/2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 4/2/2021 is attached to the instant office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford (US 20180113675 A1) in view of Lee (US 20160261582 A1) and Moffat (US 20160044429 A1) in further view of Min (US 20190019517 A1).
Regarding claim 1, Rutherford teaches a system, comprising: a client device comprising a processor, a speaker system, and a microphone system; and an application executed by the processor, (Rutherford, in Fig. 2 and in Para. [0059], discloses a consumer device (i.e. client device) with a processor microphone, speaker and modules (i.e. applications))
in response to receiving the request to generate the sensor-based identifier, initiate playback of a high -frequency reference sample through the speaker system; (Rutherford, in Para. [0005 and 0069], discloses a request for audio and then playing back a supplemental signal (i.e. high-frequency reference sample) via speakers)
initiate capture of an audio sample using the microphone system of the client device, the audio sample comprising the high-frequency reference sample and ambient noise; (Rutherford, in Para. [0069 and 0124], discloses capturing via microphone the supplemental signal (i.e. high-frequency reference sample) and background noises (i.e. ambient noise))
perform noise cancellation to remove the ambient noise from the audio sample (Rutherford, in Para. [0124], discloses filtering out the background noise (i.e. ambient noise))
transmit the audio sample to the computing device, wherein the computing device authenticates the sensor-based identifier of the client device based upon the audio sample and a previously generated sensor-based identifier that is stored in a data store accessible to the computing device; and (Rutherford, in Fig. 8 and in Para. [0069, 0074, and 0080], discloses sending the audio segment (i.e. audio sample) to the server (i.e. computing device) which uses the audio segment and the supplemental signal (i.e. reference/other sample) which is stored (i.e. sensor-based identifier) in a supplemental signal database on the server (i.e. computing device))
receive an indication of whether the client device has been authenticated by the client device over the network (Rutherford, in Para. [0090], discloses indicating authentication).
While Rutherford teaches authentication based on a collected audio sample, Rutherford fails to explicitly teach exchanging authentication requests before generating authentication data.
However, Lee from the analogous technical field teaches wherein the application causes the client device to at least: generate a request to authenticate the client device, the request being transmitted from the client device to a computing device over a network; (Lee, in Para. [0089], discloses a second device (i.e. client device) sending a request to the authentication server (i.e. computing device))
receive a request to generate a sensor-based identifier of the client device from the computing device; (Lee, in Para. [0035], discloses the authentication server (i.e. computing device) sending a request for audio information (i.e. sensor based identifier) to the second device (i.e. client device)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford to incorporate the teachings of Lee, with a motivation to improve the reliability in the security of authentication by obtaining requested input (Lee, Para. [0120]).  
While Rutherford as modified by Lee teaches authentication based on a collected audio sample, Rutherford as modified by Lee fails to explicitly teach a sensor based identifier based on the microphone and speaker variance.
However, Moffat from the analogous technical field teaches the sensor-based identifier being unique to the [client device] and based upon a hardware variance of a speaker and microphone of the client device relative to other client device (Moffat, in Para. [0047-0048], discloses the pattern of sound being unique based on the speaker and microphone (i.e. hardware variance) used to create the audio signature (i.e. sensor-based identifier)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford as modified by Lee to incorporate the teachings of Moffat, with a motivation to provide a reliable system to identify a user device in a manner that cannot be faked (Moffat, Para. [0010]).  
While Rutherford as modified by Lee and Moffat teaches a sensor-based identifier, Rutherford as modified by Lee and Moffat fails to explicitly teach an alphanumeric sensor based identifier based on an acoustic feature.
However, Min from the analogous technical field teaches wherein the sensor-based identifier comprises an alphanumeric identifier generated based on an acoustic feature of the audio sample; (Min, in Para. [0020], discloses an audio fingerprint (i.e. sensor-based identifier) which is created by extracting features and then creating a hash (i.e. alphanumeric)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford as modified by Lee and Moffat to incorporate the teachings of Min, with a motivation to save time and resources by matching the audio fingerprint (i.e. sensor based identifier) (Min, Para. [0019]).  
Regarding claim 2, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 1. 
Rutherford further teaches wherein the client device causes creation of the previously generated sensor-based identifier by at least: initiating playback of the high -frequency reference sample through the speaker system; (Rutherford, in Fig. 8 and in Para. [0067, 0069, and 0134], discloses the audio segment used to generate the signal attributes such as signal number and signal data (i.e. previously generated sensor-based identifier) during registration including supplemental signal (i.e. high-frequency reference sample) which is played by the speaker of the communication device (i.e. client device))
initiating capture of another audio sample using the microphone system of the client device; and (Rutherford, in Para. [0067-0068 and 0124], discloses capturing an audio segment, including background noise (i.e. ambient) and supplemental signal (i.e. high-frequency reference sample), using a microphone of the communication device (i.e. client device))
transmitting the other audio sample to the computing device, wherein the computing device generates the previously generated sensor-based identifier based upon the other audio sample (Rutherford, in Fig. 8 and in Para. [0067 and 134], discloses transmitting the audio segment (i.e. segment), including supplemental signal, to the server (i.e. computing device) for storing for subsequent authentication during registration, where the supplemental signal database includes additional attributes such as signal number and signal data (i.e. previously generated sensor-based identifier)).
Regarding claim 4, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 1. 
Rutherford further teaches wherein the high-frequency reference sample is ultrasonic (Rutherford, in Para. [0005], discloses supplemental signal (i.e. high-frequency reference sample) being inaudible sound (i.e. ultrasonic)).
Regarding claim 5, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 1. 
Rutherford further teaches wherein the high-frequency reference sample is greater than about 18 kHz (Rutherford, in Para. [0005], discloses supplemental signal (i.e. high-frequency reference sample) being audible or inaudible sound (i.e. greater than about 18 kHz)).
As per claims 8-9 and 11-12, these claims recite a token method to perform the steps as recited by the system of claims 1-2 and 4-5, and has limitations that are similar to those of claims 1-2 and 4-5, thus is rejected with the same rationale applied against claims 1-2 and 4-5. 
As per claims 15-16 and 18, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the system of claims 1-2 and 5, and has limitations that are similar to those of claims 1-2 and 5, thus is rejected with the same rationale applied against claims 1-2 and 5.
Claims 3, 6-7, 10, 13-14, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutherford in view of Lee, Moffat, and Min, in further view of Schrempp (US 20160105428 A1).
Regarding claim 3, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 2. 
While Rutherford as modified by Lee, Moffat and Min teaches the elements of claim 2, Rutherford as modified by Lee, Moffat and Min fails to explicitly teach the other audio sample being longer than the audio sample.
However, Schrempp from the analogous technical field teaches wherein the other audio sample is longer than the audio sample (Schrempp, in Para. [0030], discloses the reference stream (i.e. other audio sample) being all of the possible content (i.e. longer) where the audio sample may have a match in the reference stream (i.e. other audio sample)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford as modified by Lee, Moffat and Min to incorporate the teachings of Schrempp, with a motivation to match to any relevant part (Schrempp, Para. [0030]).  
Regarding claim 6, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 1. 
Rutherford further teaches wherein the computing device generates the sensor-based identifier by: performing a noise suppression algorithm to remove the ambient noise from the audio sample; (Rutherford, in Para. [0124], discloses filtering out background noise)
extracting at least one acoustic feature from the audio sample; and (Rutherford, in Para. [0134], discloses the supplemental signal including attributes (i.e. features) when it is stored (i.e. extracted))
While Rutherford as modified by Lee, Moffat and Min teaches the elements of claim 1, Rutherford as modified by Lee, Moffat and Min fails to explicitly teach a fingerprint of the audio sample.
However, Schrempp from the analogous technical field teaches generating the sensor-based identifier by generating a fingerprint from the at least one acoustic feature (Schrempp, in Para. [0020], discloses a fingerprint of the audio). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford as modified by Lee, Moffat and Min to incorporate the teachings of Schrempp, with a motivation to manage the bandwidth required (Schrempp, Para. [0030]).  
Regarding claim 7, Rutherford as modified by Lee, Moffat and Min teaches the system of claim 1. 
Rutherford further teaches wherein the application initiates capture of the audio sample by: initiating audio capture of a first sample of the high-frequency reference sample using the microphone system during playback of the high-frequency reference sample; ceasing playback of the high-frequency reference sample (Rutherford, in Para. [0069 and 0124], discloses capturing via microphone the supplemental signal (i.e. high-frequency reference sample) and background noise (i.e. ambient noise))
wherein, the audio sample comprises the first sample including the high-frequency reference sample (Rutherford, in Para. [0067], discloses the audio segment including the supplemental signal (i.e. high-frequency reference sample)).
While Rutherford as modified by Lee, Moffat and Min teaches the elements of claim 1, Rutherford as modified by Lee, Moffat and Min fails to explicitly teach a fingerprint of the audio sample.
However, Schrempp from the analogous technical field teaches and initiating audio capture of second sample using the microphone system when playback of the high-frequency reference sample is ceased; (Schrempp, in Para. [0020], discloses listening (i.e. capturing) ambient audio)
wherein, the audio sample comprises the second sample that does not include the high frequency audio sample (Schrempp, in Para. [0053], discloses capturing ambient noise in response to request for authentication (i.e. to generate audio sample)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rutherford as modified by Lee, Moffat and Min to incorporate the teachings of Schrempp, with a motivation to authenticate a user using live audio (Schrempp, Para. [0052]).  
As per claims 10 and 13-14, these claims recite a token method to perform the steps as recited by the system of claims 3 and 6-7, and has limitations that are similar to those of claims 3 and 6-7, thus is rejected with the same rationale applied against claims 3 and 6-7. 
As per claims 17 and 19-20, these claims recite a token non-transitory computer readable medium to perform the steps as recited by the system of claims 3 and 6-7, and has limitations that are similar to those of claims 3 and 6-7, thus is rejected with the same rationale applied against claims 3 and 6-7.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA JANA SOUTH whose telephone number is (571)272-3208.  The examiner can normally be reached on M-Th 9:00-18:00 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA J SOUTH/Examiner, Art Unit 2431                                                                                                                                                                                                        
/TRANG T DOAN/Primary Examiner, Art Unit 2431